PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wen, Shicheng et al.
Application No. 16/927,866
Filed: 13 Jul 2020
For: METHOD AND SYSTEM FOR SERVICE SOFTWARE UPGRADE IN AN EVOLVED PACKET CORE (EPC) SYSTEM
:
:
:
:	NOTICE VACATING DECISION 
:                   ON PETITION
:
:



The purpose of this notice is to advise you that the decision on the ePetition automatically granted by electronic Filing System (EFS) on April 19, 2022, is hereby VACATED.

The ePetition filed on April 19, 2022 under the provisions of 37 CFR 1.313(c) was accompanied by a Request for Continued Examination (RCE). However, the RCE was improper as it failed to include a submission as required by 37 CFR 1.114. Accordingly, the ePetition filed on April 19, 2022 lacked compliance with 37 CFR 1.313(c)(2).
 
In view of the above, the petition automatically granted by EFS on April 19, 2022, is 
DISMISSED.

The application is being forwarded to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions